His 
DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
Receipt is acknowledged of applicant’s preliminary amendment filed on 10/30/20.  Claims 1-20 canceled.  Claims 21-40 newly added.  Claims 21-40 are pending and an action on the merits is as follows.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10, 810, 475. Although the claims at issue are not identical, they are not patentably distinct from each other all of the claims are obviously expressly found and implied in the instant application. Claim 21 of the instant application is obvious in view of claim 1 of the patented application as  shown below:  
Claim 21 of the instant application recites the following limitations:
A card comprising: a substrate including one or more crimped corners; a chip at least partially within the substrate; and an overmold comprising one or more corner pockets, wherein: the overmold at least partially encompasses the substrate, and at least one of the one or more corner pockets encompasses at least one of the one or more of the crimped corners.
Whereas in claim 1 of the patent application , the Applicant claims :   a payment card comprising a substrate and a chip pocket, wherein the substrate includes one or more crimped corners;  a chip at least partially encompassed in the chip pocket, wherein one or more connections are communicatively coupled to one or more surfaces of the chip;  and an overmold attached to the substrate, wherein: the overmold at least partially encompasses the substrate, the overmold comprises one or more corner pockets, each of the one or more corner pockets corresponding to one of the one or more crimped corners, and the one or more corner pockets encompasses the one or more crimped corners. 
The instant claims obviously encompass the claimed invention of the patented application and differ only by terminology which is well within the level of one of ordinary skill in the art.  Reading claims 21-40 of the instant application in light of the specification, the Examiner finds that claim 21-40 merely recite an obvious variant of the invention already patented in claims 1-20 of US Patent No. 10, 810, 475.  

Claim 21 of the instant application corresponds to claims 1, 13, 20 of the 475 patent. 
Claim 22 of the instant application corresponds to claims 2 and 3 of the 475 patent. 
Claim 23 of the instant application corresponds to claims 6 and 17 of the 475 patent. 
Claim 24 of the instant application corresponds to claims 4 and 5 of the 475 patent.
Claim 25 of the instant application corresponds to claim 8 of the 475 patent.
Claim 26 of the instant application corresponds to claims 1 and 7 of the 475 patent.
Claim 27 of the instant application corresponds to claim 9 of the 475 patent
Claim 28 of the instant application corresponds to claim 10 of the 475 patent
Claim 29 of the instant application corresponds to claim 8 of the 475 patent
Claim 30 of the instant application corresponds to claims 1 and 2   of the 475 patent.
Claim 31 of the instant application corresponds to claim 3 of the 475 patent.
Claim 32 of the instant application corresponds to claims 13 of the 475 patent.
Claim 33 of the instant application corresponds to claims 12, 13 and 19 of the 475 patent.
Claim 34 of the instant application corresponds to claim 14 and 15 of the 475 patent.

Claim 36 of the instant application corresponds to claim 13 of the 475 patent.
Claim 37 of the instant application corresponds to claims 16 and 18 of the 475 patent.
Claim 38 of the instant application corresponds to claims 1 and 2 of the 475 patent.
Claim 39 of the instant application corresponds to claims 11 and 3 of the 475 patent.
Claim 40 of the instant application corresponds to claims 13 and 11 of the 475 patent.


Conclusion
The following reference is cited because it is pertinent to applicant disclosure:  Chiarella et al. US Patent No. 10, 007, 916 discloses a folding contactless card payment                                                                                                        authentication.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONJI N JOHNSON whose telephone number is (571)270-5266. The examiner can normally be reached 9am-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SONJI N JOHNSON/           Primary Examiner, Art Unit 2887